Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of claims 1-18 in the reply filed on August 05th, 2022 is acknowledged. The traversal is on the ground(s) that “Groups I and II possess the same special technical features and therefore, possess unity of invention”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 06/07/2020, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. Non-elected invention and species, claims 19-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-18 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 04th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 12/16/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites: "A display device, comprising the display substrate of claim 1".The intended use of the display substrate of claim 1 in a display device fails to further limit the device of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112 (f)/sixth paragraph
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light-emission detection circuitry configured to detect luminescence of light emitted by the light-emitting element” as recited in claim 1. And “a pixel unit configured to emit white light” as recited in claims 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ding (US 2018/0053032, hereinafter as Ding ‘032).
Regarding Claim 1, Ding ‘032 teaches a display substrate, comprising a base and a plurality of subpixels arranged on the base in an array form, wherein each of at least one of the subpixels comprises a light-emitting element (Fig. 1B, (150); [0029]), a subpixel driving circuitry (see para. [0060]) coupled to the light-emitting element (150), and a light-emission detection circuitry (see para. [0061]) configured to detect luminescence of light emitted by the light-emitting element, the light-emission detection circuitry comprises a first control transistor (122; [0028]) and a PIN-type photodiode (130; [0028]) laminated in that order in a direction away from the base (see Fig. 1B), a first electrode (D) of the first control transistor is coupled to a cathode (130a) of the PIN-type photodiode, and an orthogonal projection of the first control transistor (122) onto the base at least partially overlaps an orthogonal projection of the PIN-type photodiode onto the base (see Fig. 1B).  

Regarding Claim 2, Ding ‘032 teaches the PIN-type photodiode comprises a cathode (130a; [0035]), a photovoltaic conversion structure (133; [0035]) and an anode (132b; [0035]) laminated in that order in the direction away from the base; the cathode is made of a light-shielding material (metal wire; [0033]), and the orthogonal projection of the first control transistor onto the base is located within an orthogonal projection of the cathode onto the base (see Fig. 1B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ding ‘032 as applied to claim 2 above, and further in view of Wang (CN 110047906, hereinafter as Wang ‘906)
Regarding Claim 3, Ding ‘032 is shown to teach all the features of the claim with the exception of explicitly the limitations: “the plurality of subpixels are divided into a plurality of subpixel groups arranged in an array form, each of the subpixel groups comprises at least four subpixels arranged in an array form, the at least four subpixels are arranged in two adjacent rows, the same light-emission detection Page 2 of 9Application No. 17/253,093 Application Filing Date: December 16, 2020 Docket No. BOE2037OPCTUScircuitry is shared by the subpixels in a same one of the subpixel groups, and the orthogonal projection of the PIN-type photodiode in the light-emission detection circuitry onto the base overlaps orthogonal projections of the light-emitting elements of the subpixels in the subpixel group corresponding to the light-emission detection circuitry onto the base”.
However, Wang ‘906 teaches the plurality of subpixels are divided into a plurality of subpixel groups arranged in an array form, each of the subpixel groups comprises at least four subpixels (Fig. 3a, (Red 221, Blue 222, Green 223 and White 224)) arranged in an array form, the at least four subpixels are arranged in two adjacent rows, the same light-emission detectionPage 2 of 9Application No. 17/253,093 Application Filing Date: December 16, 2020Docket No. BOE2037OPCTUScircuitry  (211) is shared by the subpixels in a same one of the subpixel groups, and the orthogonal projection of the PIN-type photodiode in the light-emission detection circuitry onto the base overlaps orthogonal projections of the light-emitting elements of the subpixels in the subpixel group corresponding to the light-emission detection circuitry onto the base (see Fig. 2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ding ‘032 by having the plurality of subpixels are divided into a plurality of subpixel groups arranged in an array form, each of the subpixel groups comprises at least four subpixels arranged in an array form, the at least four subpixels are arranged in two adjacent rows, the same light-emission detection Page 2 of 9Application No. 17/253,093 Application Filing Date: December 16, 2020 Docket No. BOE2037OPCTUScircuitry is shared by the subpixels in a same one of the subpixel groups, and the orthogonal projection of the PIN-type photodiode in the light-emission detection circuitry onto the base overlaps orthogonal projections of the light-emitting elements of the subpixels in the subpixel group corresponding to the light-emission detection circuitry onto the base in order to providing a more efficiency light emitting diode device (e.g. high compensation accuracy and signal to noise ratio/increases the aperture ratio) (see summary of the invention; pp. 2) as suggested by Wang ‘906.

Regarding Claim 4, Ding ‘032 teaches a reference signal line, a first sensing signal line and a first control signal line, wherein the reference signal line is coupled to the anode of the PIN-type photodiode, the first sensing signal line is coupled to a second electrode of the first control transistor, the first control signal line is coupled to a gate electrode of the first control transistor (see Fig. 13B); the plurality of subpixels comprise a plurality of rows of pixels and a plurality of columns of subpixels, each of the rows of subpixels comprises a plurality of subpixels arranged sequentially in a first direction, each of columns of subpixels comprises a plurality of subpixels arranged sequentially in a second direction intersecting with the first direction (see Figs. 2A-C); 
Furthermore, it has been held to be within the general skill of a worker in the art to select the same reference signal line and the same first control signal line are shared by the light-emission detection circuitries in a same row in the first direction; the same first sensing signal line is shared by the light-emission detection circuitries in a same column in the second direction on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 5, Ding ‘032 teaches an orthogonal projection of the reference signal line onto the base overlaps each of orthogonal projections of the PIN-type photodiodes coupled to the reference signal line onto the base (see Fig. 1B; [0035]).  

Regarding Claim 6, Ding ‘032 teaches the reference signal line and the PIN-type photodiode are laminated in that order in the direction away from the base (see Fig. 1B).  
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reference signal and PIN-type photodiodes that can be arranged in any order, thus an orthogonal projection of the reference signal line onto the base overlaps each of orthogonal projections of the PIN-type photodiodes coupled to the reference signal line onto the base involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 7, Ding ‘032 teaches an orthogonal projection of the first control signal line onto the base overlaps each of orthogonal projections of the PIN-type photodiodes in the light-emission detection circuitries coupled to the first control signal line onto the base (see Figs. 1B and 13B).  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first control signal line and PIN-type photodiodes that can be arranged in any order, thus an orthogonal projection of the first control signal line onto the base overlaps each of orthogonal projections of the PIN-type photodiodes in the light-emission detection circuitries coupled to the first control signal line onto the base involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 8, Ding ‘032 teaches the first control signal line and the PIN-type photodiode are laminated in that order in the direction away from the base (see Fig. 9).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the first control signal line and the PIN-type photodiode are laminated in that order in the direction away from the base on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	Regarding Claim 9, Ding ‘032 teaches a storage capacitor (Fig. 7, (140); [0028]), a first electrode plate of the storage capacitor is coupled to the anode of the PIN-type photodiode, and a second electrode plate of the storage capacitor is coupled to the cathode of the PIN-type photodiode; the first electrode plate is arranged at a same layer, and made of a same material, as the first electrode and the second electrode of the first control transistor; the cathode of the PIN-type photodiode is reused as the second electrode plate of the storage capacitor coupled to the cathode of the PIN-type photodiode, and an orthogonal projection of the first electrode plate onto the base is located within an orthogonal projection of the second electrode plate onto the base.  
Furthermore, it has been held to be within the general skill of a worker in the art to have the first electrode plate is arranged at a same layer, and made of a same material, as the first electrode and the second electrode of the first control transistor; the cathode of the PIN-type photodiode is reused as the second electrode plate of the storage capacitor coupled to the cathode of the PIN-type photodiode, and an orthogonal projection of the first electrode plate onto the base is located within an orthogonal projection of the second electrode plate onto the base on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 10, Wang ‘906 teaches a second sensing signal line and a second control signal line; a second control transistor (212), a first electrode of the second control transistor is coupled to an anode of the light-emitting element, a second electrode of the second control transistor is coupled to the second sensing signal line, and a gate electrode of the second control transistor is coupled to the second control signal line; 
Furthermore, it has been held to be within the general skill of a worker in the art to have
the same second control signal line is shared by the electrical detection circuitries in a same row in the first direction; the same second sensing signal line is shared by the electrical detection circuitries in a same column in the second direction on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 11, Ding ‘032 and Wang ‘906 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the same second sensing signal line is shared by the electrical detection circuitries in at least two adjacent columns”.  
However, it has been held to be within the general skill of a worker in the art to have
the same second sensing signal line is shared by the electrical detection circuitries in at least two adjacent columns on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 12, Ding ‘032 and Wang ‘906 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the first sensing signal lines and the second sensing signal lines are arranged alternately, and at least two of the columns of subpixels are arranged between the first sensing signal line and the second sensing signal line adjacent to each other”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second sensing signal lines that can be arranged in any order, thus the first sensing signal lines and the second sensing signal lines are arranged alternately, and at least two of the columns of subpixels are arranged between the first sensing signal line and the second sensing signal line adjacent to each other involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 13, Ding ‘032 teaches data lines (see Figs. 13A and B) corresponding to the columns of subpixels respectively, each of the data lines is coupled to the subpixel driving circuitries of the subpixels in the column corresponding to the data line; 
Thus, Ding ‘032 and Wang ‘906 are shown to teach all the features of the claim with the exception of explicitly the limitations: “at least one column of subpixels is arranged between the data line and the first sensing signal line; at least one column of subpixels is arranged between the data line and the second sensing signal line”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have data line and the first sensing signal line that can be arranged in any order, thus one column of subpixels is arranged between the data line and the first sensing signal line; one column of subpixels is arranged between the data line and the second sensing signal line involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 14, Wang ‘906 teaches in the electrical detection circuitries in four adjacent columns, the subpixels corresponding to the electrical detection circuitries in a same row form a pixel unit configured to emit white light (see Fig. 3a).  

	Regarding Claim 15, Wang ‘906 teaches the pixel unit is configured to emit white light (see Fig. 3a).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the subpixels that can be arranged in any order, thus each of the subpixel groups comprises eight subpixels arranged in an array form, the eight subpixels are arranged in two adjacent rows, four of the eight subpixels are in a same row, involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 16, Ding ‘032 and Wang ‘906 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the first control transistor comprises an oxide thin film transistor”.  
However, it has been held to be within the general skill of a worker in the art to have an oxide thin film transistor on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (see para. [0077] of Kim’s reference (US2018/0060641) as an evidence).

Regarding Claim 17, Wang ‘906 teaches a first planarization layer (PVX1) arranged between the first control transistor and the PIN-type photodiode (see Fig. 2).  

Regarding Claim 18, Ding ‘032 teaches a display device (see para. [0005] and abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Yamazaki et al. (US 2019/0148473 A1)			
Li et al. (US 2019/0025971 A1)
Xu et al. (US 2019/0067385 A1)	
Wang et al. (US 2018/0210571 A1)		
Kim et al. (US 2018/0060641 A1)

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829